Citation Nr: 0628752	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 31, 1969 to 
March 17, 1969.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 RO decision, 
which denied service connection for asthma on the basis that 
new and material evidence had not been received to reopen his 
claim.  

It is noted that the veteran was incarcerated beginning in 
1992 under a name (i.e., F.B.) other than his name given at 
birth and under which he served in the military (identified 
in the cover page and on the headers this document).  In an 
October 2002 letter, the veteran asserted that he never 
legally changed his name from his birth name.  Nevertheless, 
some of the private medical records in the file refer to the 
veteran using this other name (i.e., F.B.).  

In June 2005, the veteran appeared at the RO and testified at 
a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
The transcript of that hearing has been associated with the 
claims file.  It is noted that in August 2005, nearly two 
months following the hearing, the veteran submitted a VA 
statement by his VA physician, pertinent to his treatment at 
VA and offering an opinion relative to the etiology of 
asthma.  This statement was accompanied by an appropriate 
waiver of initial RO review.  This statement evidently was 
not associated with the claims file in time for the Board's 
review of the issue of whether to reopen the veteran's claim.  
In any case, its absence from the file did not prejudice the 
veteran at that time because the Board did reopen his claim, 
and the medical statement will be considered in conjunction 
with the appellate review undertaken with the instant 
decision.  

In August 2005, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for asthma, as noted, and 
remanded the case to the RO for additional development.  The 
case was thereafter sent back to the Board for further 
appellate consideration.  In the interim, the veteran 
relocated to Atlanta, Georgia, so upon completion of 
appellate review it would appear that the claims file should 
be transferred to the Atlanta RO.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's currently demonstrated asthma is shown to 
be attributable to an increase in severity of a pre-existing 
condition during active military service.


CONCLUSION OF LAW

The veteran's asthma is due to disease or injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

A veteran will be considered to have been in sound medical 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated during 
service.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The veteran maintains that he currently has asthma that had 
been aggravated during his short period of service from 
January 31, 1969 to March 17, 1969.  He asserted, in a 
February 2004 statement, that he passed the enlistment 
physical examination at which time his asthma had "been in 
remission for over 11 years."  He contended that after he 
entered service something triggered his asthmatic condition 
and that he has continued to suffer asthmatic attacks ever 
since then.  He stated that he had been using medication and 
an inhaler since he left the military.  He stated that his 
condition had worsened to the extent that a medical 
specialist had stated that it had rendered him unable to hold 
or maintain gainful employment.  He testified in June 2005 
that as a child he was diagnosed with asthma for which he was 
prescribed medication, and that prior to entering the 
military he last saw a doctor for his condition when he was 
about the age of 7 or 8.  He stated that during basic 
training he had asthmatic attacks, usually beginning with 
exercise, and was treated numerous times.  He stated that he 
was put on an inhaler in about 1970 or 1971, which he had 
never had to use before.  He described his active lifestyle 
in high school, to include physical exercise, and stated that 
he never had an asthmatic attack during that time.  The last 
time he recalled having an asthmatic attack prior to entering 
service was at about age 12 or 13.  

After consideration of the medical evidence and contentions 
of the veteran, the Board finds that there is convincing 
evidence to show that the veteran currently has asthma that 
was aggravated during his period of active service, as will 
be discussed below.  

Service medical and personnel records show that on a report 
of medical history at the time of his enlistment physical 
examination on January 31, 1969, the veteran noted that he 
had had asthma.  A physician stated that the veteran claimed 
to have had asthma only to age 12 and was last seen by a 
physician for it at age 9 or 10.  On the enlistment physical 
examination, the veteran's lungs and chest were clinically 
evaluated as normal and a chest X-ray was negative.  He was 
found to be qualified for enlistment.  He was next seen on 
February 13 and 14, 1969, with complaints of breathing 
difficulties allegedly due to asthmatic attack.  His chest 
was clear and no wheezing was detected.  He was seen again on 
February 17, 18, and 19, 1969 with similar claims of an 
asthmatic attack on those dates.  Evaluations did not reveal 
wheezing.  On February 20, 1969, the veteran returned with a 
fellow soldier who had reportedly witnessed the veteran's 
attacks and had described them as wheezing with physical 
exercise.  On February 22, 1969, the veteran was seen with 
shortness of breath, having had an attack with the taking of 
a medication.  Evaluation showed wheezes.  A chest X-ray was 
negative.  An entry on February 27, 1969 indicates that the 
veteran wanted a discharge, and he was referred for voidance 
of the induction profile.  He next underwent an evaluation, 
upon which no wheezes were heard and the chest was clear.  
The diagnosis was bronchial asthma, existing prior to 
service.  The recommendation was that the veteran was not 
qualified for enlistment or induction into the military due 
to bronchial asthma occurring since age 12.  He was presented 
to a Medical Board, who determined on March 11, 1969 that he 
had bronchial asthma that existed prior to service and was 
not aggravated by active duty.  The veteran was subsequently 
discharged from service due to not meeting medical fitness 
standards at the time of enlistment.  
 
Post-service, medical evidence shows that the veteran is 
currently under treatment for asthma at the VA and private 
physicians.  Statements from various private physicians at 
Care Alliance and Olympia Medical Clinic, dated in 2003 and 
2004, indicate that the veteran has suffered from severe 
asthma and chronic obstructive pulmonary disease, which has 
in part prevented him from working.  

In addressing whether direct service connection for asthma is 
warranted, the Board observes that service medical records at 
the time of entry into service in January 1969 show that the 
veteran had asthma in childhood but that he was evaluated as 
normal on the physical examination.  Within two weeks he was 
seen in service for complaints of asthmatic attacks.  On one 
occasion, wheezes were noted.  On a subsequent evaluation, 
the diagnosis was bronchial asthma existing prior to service.  
A medical board likewise found that bronchial asthma had 
existed prior to service.  The veteran presently has a 
diagnosis of asthma, and VA medical opinions furnished in 
June 2005 and February 2006 clearly indicate that asthma was 
a pre-existing condition at the time of his entry into 
service.  The veteran himself concedes that he had asthma 
prior to service.  Thus, despite a normal examination in 
January 1969, the medical evidence clearly and unmistakably 
shows that the clinical onset of the veteran's current asthma 
was prior to his entrance into service.  For these reasons, 
the Board concludes that direct service connection is not in 
order.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Notwithstanding the foregoing, the veteran may establish 
service connection for asthma through aggravation of a pre-
existing condition.  He has specifically argued that service 
connection is warranted on this basis.  That is, he maintains 
that his condition had existed, at least for a period of 
time, prior to service and that during service it underwent 
an increase in severity.  

As noted, the medical evidence in this case shows that at the 
time of entry into service the veteran's asthma condition was 
quiescent, as there were no clinical findings in that regard 
on the enlistment physical examination.  To prevail on his 
claim there must be evidence that asthma increased in 
severity beyond the natural progression of the condition 
during service.  After reviewing the record prior to, during, 
and subsequent to service, the Board finds that the pre-
existing asthma condition reported on entry did undergo an 
increase in severity, and that the veteran's claim of service 
connection for asthma is warranted.  

To that end, it is significant that the clinical findings on 
the entrance physical examination and on treatment records 
during service with regard to asthma show that the veteran's 
condition became worse.  At enlistment, the veteran reported 
that he had not had any problems with asthma for many years, 
and there were no abnormal findings at the time of the 
physical examination in January 1969.  Two weeks later, 
however, he began to complain of asthmatic attacks and was 
thereafter seen numerous times.  He was eventually diagnosed 
with bronchial asthma, and discharged from service because he 
did not meet medical fitness standards.  In a June 2005 
statement, his treating VA physician, who reviewed 
photocopies of records from the claims file (although these 
were not specifically identified), opined that based on the 
veteran's history of childhood asthma and the worsening of 
asthma in service that his asthma was exacerbated during 
service.  The VA examining physician in February 2006 
likewise recognized that military training contributed to the 
exacerbation of the veteran's asthma.  

While the February 2006 VA examiner also found that the 
veteran's symptoms represented the "natural progression of 
asthma with coincidental manifestation during his basic 
training," and while the medical record is unfortunately 
scant with regard to evaluation and treatment of asthma in 
the years immediately following service, the Board 
nevertheless finds that the totality of the evidence is 
favorable to the veteran's claim.  For example, the veteran's 
statements to the effect that he has required an inhaler 
since about 1970 or 1971 for asthmatic attacks are credible, 
particularly in light of the sudden onset of asthmatic 
attacks during service in 1969 and the fact that the asthma 
condition did not appear to have resolved at the time the 
veteran was discharged.  Moreover, the June 2005 opinion of 
the VA physician is found to be seminal in this claim.  The 
Board construes such opinion to imply that the exacerbation 
represented a worsening of the underlying asthma condition, 
rather than a temporary flare-up of asthma.  Such 
interpretation appears consistent with the evidence before, 
during, and following service.    

In sum, the evidence demonstrates that the veteran's current 
asthma is attributable to an increase in severity of a pre-
existing condition during active service.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.303.


ORDER

Service connection for asthma is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


